983 F.2d 1058
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Ghulam Mohammed NASIM, Defendant-Appellant.
No. 92-7075.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 29, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-88-378-HM)
Ghulam Mohammed Nasim, Appellant Pro Se.
Breckinridge Long Willcox, United States Attorney, Stephen L. Purcell, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
Affirmed.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ghulam Mohammed Nasim appeals from the district court's order denying his request for reconsideration of an earlier order denying his motion for subpoena for production of documentary evidence.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Nasim, No. CR-88-378-HM (D. Md. Sept. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Nasim's motion to appoint counsel on appeal